As filed (Translation) To: Commissioner, Financial Services Agency of Japan Filed on: November 8, 2007 Name of the Registrant Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name and Official Title of Representative of Charles E. Porter Trustees: Executive Vice President, Associate Treasurer, Compliance Liaison and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Attorney-in-fact: Akihiro Wani [seal] Attorney-at-Law Address or Location of Attorney-in-fact: Gaikokuho Kyodo-Jigyo Horitsu Jimusho Linklaters Meiji Yasuda Building 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Japan Name of Liaison Contact: Akihiro Wani Attorney-at-Law Place of Liaison Contact: Gaikokuho Kyodo-Jigyo Horitsu Jimusho Linklaters Meiji Yasuda Building 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Japan Phone Number: 03-6212-1200 STATEMENT OF MERGER OF FOREIGN INVESTMENT FUNDS We hereby report the merger of the following foreign investment funds pursuant to the provision of Article 16 of the Law concerning Investment Trust and Investment Company in Japan (Law No 198 of 1951, as amended) which is applied mutatis mutandis by Article 59 of the same Law. - PUTNAM U.S. GOVERNMENT INCOME TRUST - PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND 1 Name of the foreign investment funds relevant to the merger PUTNAM U.S. GOVERNMENT INCOME TRUST (the Acquiring Fund) PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND (the Target Fund) (Primarily offered in the U.S. and no offering has been made in Japan.) 2 Name of the foreign investment fund after the merger PUTNAM U.S. GOVERNMENT INCOME TRUST 3 Description of and reason for the merger (i) Description of the merger: Upon the merger, the Target Fund will be merged into the Acquiring Fund. The shares of the Target Fund will be exchanged on a tax-free basis for the shares of the Acquiring Fund with an equal total net asset value. The declaration of trust of the Acquiring Fund will not be changed. The proposed merger requires the approval at the shareholders meeting of the Target Fund to be held on November 1, 2007 at Boston, Massachusetts, U.S.A. (ii) Reason for the merger: The both funds investment goals and strategies are generally similar. The funds investment manager believes that the proposed merger offers shareholders of the Target Fund both the opportunity to invest in a larger fund with generally similar investment policies and a greater potential to achieve further economies of scale and a lower expense ratio, through there can be no assurance that these benefits will result. In addition, the funds investment manager believes that shareholding of the Acquiring Fund would obtain the benefits of increased scale without the expense of portfolio transactions. The funds investment manager noted as well that the proposed merger would allow the investment team, which currently manages both funds, to concentrate its efforts and resources more efficiently. For the reasons above, the two funds are planned to be merged. 4 Date on which the merger is to be effective Scheduled on or about November 9, 2007 / / 1 Attachments: 1. Trust Deed, etc. after the Merger (Declaration of Trust of USGIT) 2. Minutes of Trustees Meeting approving the Merger 3. Certificate of Incumbency 4. Power of Attorney 5. Registration Statement filed in the original country (N-14AE submitted to SEC on May 2, 2007) 6. Legal Opinion / / 2
